                    Case 3:17-cv-07106-SK Document 75 Filed 09/30/19 Page 1 of 2



     JOSEPH H. HUNT
 1   Assistant Attorney General
     DAVID L. ANDERSON
 2   United States Attorney
     MARCIA BERMAN
 3   Assistant Branch Director
     R. CHARLIE MERRITT
 4   KEVIN P. HANCOCK
     Trial Attorneys
 5   Civil Division, Federal Programs Branch
     U.S. Department of Justice
 6   1100 L Street NW
     Washington, D.C. 20005
 7   Telephone: (202) 514-3183
     Fax: (202) 616-8470
 8   E-mail: kevin.hancock@usdoj.gov
 9   Attorneys for Defendants
10
                                 UNITED STATES DISTRICT COURT
11                         FOR THE NORTHERN DISTRICT OF CALIFORNIA
12
       THE PEOPLE OF THE STATE OF
13     CALIFORNIA,                                       No. 3:17-cv-7106-SK
14                      Plaintiff,
15
               v.
16                                                       JOINT CASE MANAGEMENT
       UNITED STATES DEPARTMENT OF                       STATEMENT
17     EDUCATION, et al.,

18                      Defendants.

19
             Pursuant to the Court’s August 13, 2019 Order, the parties submit this joint case
20
     management statement in advance of the case management conference currently scheduled for
21
     October 7, 2019. See ECF No. 70.
22
             On May 6, the Court ordered Defendants to file an answer and the certified administrative
23
     record by July 8, 2019, ECF No. 63, which Defendants did, see ECF Nos. 64 & 65. Defendants
24
     then filed an amended answer on August 9, 2019. ECF No. 67. On July 31, 2019, Plaintiff filed a
25
     Motion to Complete the Administrative Record in Accordance with 5 U.S.C. § 706. ECF No. 66
26
27 (“Motion”). On August 28, 2019, Defendants filed a Notice of Filing Supplement to Administrative
28 Record, ECF No. 71, and also filed an Amended Certification of Administrative Record, ECF No.


     Joint Case Management Statement
     Case No. 3:17-cv-7106-SK
                                                     1
                 Case 3:17-cv-07106-SK Document 75 Filed 09/30/19 Page 2 of 2




 1 71-1. Briefing on Plaintiff’s Motion is complete, and a hearing is scheduled for October 7, 2019,
 2 the same date as the case management conference.
 3           The parties have met and conferred and are in agreement that they would be in a better
 4 position to propose a schedule for further proceedings once the Court resolves Plaintiff’s Motion.
 5 Until the dispute over the completeness of the administrative record is resolved, there is uncertainty
 6
     as to the status of the record and the parties cannot proceed to merits briefing. Accordingly, the
 7
     parties propose that they file another case management statement 14 days after the Court issues a
 8
     decision on Plaintiff’s Motion.
 9
10   Dated: September 30, 2019                            Respectfully submitted,
11                                                        XAVIER BECERRA
                                                          Attorney General of California
12
13                                                        /s/ Bernard A. Eskandari
                                                          BERNARD A. ESKANDARI
14                                                        Supervising Deputy Attorney General

15                                                        Attorneys for the People of the State of
                                                          California
16
17   Dated: September 30, 2019                            Respectfully submitted,
18                                                        JOSEPH H. HUNT
                                                          Assistant Attorney General
19
                                                          MARCIA BERMAN
20                                                        Assistant Branch Director
21                                                        /s/ Kevin P. Hancock
22                                                        R. CHARLIE MERRITT
                                                          KEVIN P. HANCOCK
23                                                        Trial Attorneys
                                                          U.S. Department of Justice
24                                                        Civil Division, Federal Programs Branch
                                                          1100 L Street NW
25                                                        Washington, D.C. 20005
                                                          (202) 514-3183 (phone)
26                                                        (202) 616-8470 (fax)
                                                          E-mail: kevin.hancock@usdoj.gov
27
                                                          Attorneys for the Defendants
28


     Joint Case Management Statement
     Case No. 3:17-cv-7106-SK
                                                      2
